IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL WEIGNER AND JESSICA                 : No. 203 MAL 2019
WEIGNER,                                   :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
ZHEN ZHEN LAN AND XIANG LEE,               :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.